Burnside, J.
The bond offered in evidence in this case, and rejected by the court, was given in pursuance of the 15th section of the act of 13th of June, 1836, which provides that, “ before any person appointed committee of the estate of a lunatic, or of an habitual drunkard, shall perform any act as such, he shall give security in such sum as the court shall direct,'with condition for the faithful performance of the said trust, and duly to account according to law for all property and funds that may come into his hands;” Dunlop, 664. ,
Dill had been duly declared a lunatic, and O’Hail was appointed his trustee, who gave bond in the penalty of $800, with Miller as his surety, with the following condition, viz.:
«Whereas, the judges of the Court of Common Pleas of said county of York, did, on the 6th day of January, A. d. 1887, appoint James O’Hail aforesaid trustee of John Dill, of Carroll township, who was duly declared a non compos mentis: Now the ■ condition of the above obligation is such, that if the above-bounden James O’Hail shall well and truly take care of the person and manage the estate of the said John Dill, and shall yearly and every year during the continuance of the lunacy of the said John Dill, fully and faithfully account with the judges of the said court, or with such person or persons as the said court shall nominate for that purpose, of and concerning the estate of the said John Dill, and the annual proceeds thereof;' and in case the said John Dill shall hereafter become of sound mind, that then the said James O’Hail shall faithfully account with and pay to the said John Dill the proceeds of the said estate beyond the debts of the said John Dill, and for his maintenance ; and also that the said James G’Hail shall abide by, do and *253perform all and singular the decrees and orders which the court shall make from time to time in the matter of the lunacy of the said John Dill; then the above obligation to be void, otherwise to remain in full force and virtue.”
Does this bond prescribe any condition in terms not in accordance with the statute and the law which required it ? Is there any thing in the condition that the statute does not authorize ? _ We must bear in mind that the statute does not prescribe the form, and make the bond void; unless that form is pursued. The leading principle on this subject, which runs through the cases, is, that when a statute only directs the'condition of the bond, and does not avoid it if it should not conform to the directions, and something more than the condition is added to it, the bond may be allowed to cover the authorized part of the condition; Gilpin’s Rep. 179. 1
But it is otherwise where a statute authorizes a bond to be taken in a prescribed manner or for certain expressed purposes, and declares, if it be not so taken, the bond shall be void. There the bond must follow the words prescribed, and it is not good for any purpose, however lawful in itself, if it be not conformable to the statute; Gilpin, ut supra.
The act of Assembly under which this bond was taken, declares that the condition shall be for the faithful performance of the trust, and that the committee shall account according to law for all the funds and property that may come into his hands. We are unable to discover that the bond requires more than this, or that the bond increases the trustee’s responsibility. The law places the person and estate of the lunatic in the custody and care.of the trustee. The bond requires the trustee to account annually during the continuance of the lunacy, and this is the strong ground urged on behalf of the defendant. The 40th section of the act says, it shall be at least once in three years, and at any other time when the court require it. When the mind of the lunatic is restored, the trustee is to pay over the estate in his hands. The 41st section provides that every committee shall, on the determination of his trust, settle it in the office, and the common law would compel him to pay it over when he was discharged by the court, and this would be enforced by every court when the lunatic became compos mentis.
We do not think this bond requires more of the defendant than the statute prescribes. There is nothing in the condition of this bond increasing the trustee’s responsibility, úor does the surety stand on more advantageous ground than the principal; Farmers’ Bank v. *254Boyer, 16 Serg. & Rawle, 50. The fundamental government of this state causes the clerks of our courts to be frequently changed. The taking of important obligations for the benefit of the unfortunate, is too often trusted to inexperienced clerks. This is a good reason for supporting all obligations of this nature to the full extent that adjudged cases will warrant.
Judgment reversed, and a venire de novo awarded.